

114 S3132 IS: Puppies Assisting Wounded Servicemembers (PAWS) Act of 2016
U.S. Senate
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3132IN THE SENATE OF THE UNITED STATESJuly 6, 2016Mrs. Fischer (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to provide service dogs to
			 certain veterans with severe post-traumatic stress disorder.
	
 1.Short titleThis Act may be cited as the Puppies Assisting Wounded Servicemembers (PAWS) Act of 2016. 2.FindingsCongress makes the following findings:
 (1)An estimated 14 percent of members of the Armed Forces returning from active duty service in support of Operation Iraqi Freedom or Operation Enduring Freedom suffer from post-traumatic stress disorder.
 (2)The resulting hyperstimulation of the fight-flight-freeze response associated with post-traumatic stress disorder poses a threat to the successful societal reintegration of such members of the Armed Forces.
 (3)Animals such as dogs can buffer this stress response when humans fail to provide social support. (4)Interaction with dogs has been shown to modulate symptoms of post-traumatic stress disorder, such as anxiety, including fear response and hyperarousal, interpersonal difficulties, social isolation, physical pain, and sleep disturbances.
			3.Pilot program on provision by Department of Veterans Affairs of service dogs to certain veterans
			 with
			 severe post-traumatic stress disorder
			(a)Pilot program
 (1)In generalThe Secretary of Veterans Affairs, acting through the Office of Patient Centered Care and Cultural Transformation of the Department of Veterans Affairs, shall carry out a pilot program under which the Secretary provides service dogs to eligible veterans.
 (2)Veterinary insuranceThe Secretary shall furnish veterinary health insurance for each service dog provided to an eligible veteran under the pilot program.
				(b)Eligibility
 (1)Initial eligibilityA veteran is eligible for a service dog under the pilot program if the veteran— (A)is diagnosed with post-traumatic stress disorder rated at a severity level of three or four on the Clinician-Administered PTSD Scale for DSM–5 (CAPS–5);
 (B)has completed an established evidence-based treatment for post-traumatic stress disorder and remains significantly symptomatic, as evidenced by the Global Assessment of Functioning or a similar clinical metric;
 (C)has served on active duty in the Armed Forces on or after September 11, 2001; and (D)has not experienced satisfactory improvement in post-traumatic stress disorder symptoms after being treated with established evidence-based therapies.
 (2)Ongoing eligibility for veterinary insuranceTo remain eligible to receive veterinary health insurance from the Department for a service dog provided under the pilot program, a veteran shall see a physician at a medical facility of the Department who is a primary care provider or mental health care provider not less frequently than once every 90 days.
				(c)Contract authority
 (1)In generalIn carrying out the pilot program, the Secretary shall enter into such contracts as may be necessary for the procurement and training of service dogs with appropriate providers that are certified by Assistance Dogs International or a similar organization and that—
 (A)on average, provide one-on-one training for each service dog for a minimum of 30 hours during a period of not less than 90 days, including the provision of a wellness verification from a licensed veterinarian;
 (B)provide an in-house residential facility at which recipients of service dogs stay for a minimum of ten days and receive not less than 30 hours of training with their new service dog;
 (C)ensure all service dogs trained by the provider pass the American Kennel Club Canine Good Citizen test prior to permanent placement with a recipient; and
 (D)provide follow-up support service for the life of the service dog. (2)LimitationThe Secretary may not obligate or expend more than $27,000 for the procurement and training of any service dog under a contract entered into under this subsection.
 (d)Effect on other treatmentThe provision of a service dog under the pilot program shall be in addition to other types of treatment provided for post-traumatic stress disorder and shall not replace established treatment modalities.
			(e)GAO study
 (1)In generalNot later than 180 days after the termination of the pilot program under this section, the Comptroller General of the United States shall submit to Congress a report on the pilot program.
 (2)ElementsThe report required by paragraph (1) shall include— (A)an evaluation of the effectiveness of the pilot program with respect to—
 (i)helping veterans with severe post-traumatic stress disorder live normally; (ii)relevant metrics, including reduction in scores under the post-traumatic stress disorder checklist (PCL), improvement in psychosocial function, and therapeutic compliance;
 (iii)lessening the symptoms of post-traumatic stress disorder; and (iv)reducing the dependence of participants under the pilot program on prescription narcotics and psychotropic medication; and
 (B)the recommendations of the Comptroller General with respect to the continuation or expansion of the pilot program.
 (f)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2017 through 2022 $10,000,000 to carry out the pilot program under this section.
 (g)OffsetThe amounts otherwise authorized to be appropriated for the Office of Human Resources and Administration of the Department of Veterans Affairs for each of fiscal years 2017 through 2022 shall be reduced by $10,000,000.
 (h)TerminationThe authority to carry out the pilot program under this section shall terminate on the date that is five years after the date of the enactment of this Act.